Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered January 23, 2003. The order dismissed the petition and directed that the child be returned to her mother.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without *1033costs, the petition is reinstated, and the matter is remitted to Family Court, Erie County, for further proceedings in accordance with the same memorandum as in Matter of Rodriguez v Albino (8 AD3d 1031 [2004]). Present—Hurlbutt, J.P., Scudder, Gorski, Martoche and Hayes, JJ.